 

, |l. , ,
CaSe,Z:lS-cr-OOOA,?-PLI\/| ECF No. 1 filed 12/10/18 Page|D.l Page 1 of 4

FlLED - MQ
December10, 2018 3:34 PM
CLERK OF COURT
. . ST
UNITED sTATEs DISTRICT COURT WEST§R~; g}ST§;§; §§ , W
WESTERN DISTRICT OF MICHIGAN BY; mlc/ scanne
NORTHERN DIVISION
UNITED STATES OF AMERICA, 2118-Cr-47
Paul L. Ma|oney, US District Judge
Plaintiff,
V.
DANIEL WAYNE SCHWARZ and ' INFORMATION
DAN’S FISH, INC.,
Defendants.
\ /

 

The United States Attorney charges:

Q_Q_Ul\lll
(Purchasing Contraband Fish)

Between about April 29, 2013, and about November 8, 2013, in the Western
District of Michigan, Northern Division, the defendant,
DANIEL WAYNE SCHWARZ,
as owner and operator of DAN’S FISH, INC., knowingly purchased lean lake trout,
and in the exercise of due care should have known the fish had been transported in
violation of Indian tribal law, specifically Keweenaw Bay Indian Community (KBIC)
Tribal Code, Section 10.260.

16 U.s.C. § 3372(3)(1)
16 U.s.c. § 3373<d>(2>

lyon

CaSe 2:18-cr-OOO47-PLI\/| ECF No. 1 filed 12/10/18v Page|D.-Z Page 2 of 4

COUNT 2
(Purchasing Contraband Fish)

Between about October 29, 2012, and about October 18, 2013, in the Western
District of Michigan, Northern Division, the defendant,
1 DANIEL WAYNE SCHWARZ,
as owner and operator of DAN’S FISH, INC., knowingly purchased walleye, and in
the exercise of due care should have known the fish had been sold in violation of
Indian tribal law, specifically KBIC Tribal Code, Sections 10.201(11) and 10.263.

16 U.S.C. § 3372(a)(1)
16 U.S.C. § 3373(d)(2)

Case 2:18-cr-OOO47-PLI\/| ECF No. 1 filed 12/10/18 Page|D.S Page 3 of 4

COUNT 3
(Purchasing Contraband Fish)

Between about April 29, 2013, and about November 8, 2013, in the Western
District of` Michigan, Northern Division, the defendant,
DAN’S FISH, INC.,
knowingly purchased lean lake trout with a market value in excess of` $350,
knowing the fish had been transported in violation of Indian tribal law, specifically
KBIC Tribal Code, Section 10.260.

16 U.s.o. § 3372<3)(1>
16 U.s.C. § 3373(d)(1>(B)

ll

Case 2:18-cr-OOO47-PLl\/l ECF No. 1 filed 12/10/18 PagelD.4 Page 4 of 4

C_(Ml_
(Purchasing Contraband Fish)

Between about October 29, 2012, and about October 18, 2013, in the Western
District of` Michigan, Northern Division, the defendant,
DAN’S FlSI-l,y INC.,
knowingly purchased walleye with a market value in excess of` $350, knowing the
fish had been sold in violation of Indian tribal law, specifically KBIC Tribal Code,
Sections 10.201(11) and 10.263.

16 U.s.c. § 3372(6)(1)
16 U.s.C. § 3373(6>(1)(13)

Andrew Byerly Birge
United States»Attorney

Date: December 10, 2018 /s/ <%Mm @o/mw

MAARTEN VERMAAT
Assistant United States Attorney

JEAN E. WILLIAMS

Deputy Assistant Attorney General
Environment and

Natural Resources Division

Date: December 10, 2018 /s/_%e/.%Momw

JOEL L'A BISSONNIERE
Trial Attorney

